Citation Nr: 9905849	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized military service with 
the Armed Forces of the United States.


FINDING OF FACT

The service department certified that the veteran served as a 
recognized guerrilla from April 1944 to June 1945.


CONCLUSION OF LAW

The appellant's service as a recognized guerrilla does not 
constitute active military service for purposes of VA pension 
benefits.  38 U.S.C.A. § 107(a) (West 1991 & Supp.); 38 
C.F.R. § 3.8(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits may be paid to the surviving spouse of 
a veteran of a period of war who has the requisite service, 
or who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. §§ 1521, 1541 (West 1991).

Certain types of service are excluded by law from 
constituting the requisite military service for the award of 
nonservice-connected pension benefits.  Service before 
July 1, 1946, in the organized military forces of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including guerrilla forces, shall not be deemed to have been 
active military service for the purpose of granting 
nonservice-connected disability pension.  38 U.S.C.A. 
§ 107(a) (West 1991).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203 
(1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

In August 1964, the appellant's spouse submitted an 
application for compensation or pension in which he reported 
that he entered active service in April 1944 and was 
discharged in May 1946.  His last grade and organization was 
Corporal, 2nd Bn., 77th Infantry and his service number was 
"unknown".

The RO sent a Request for Army Information, VA Form 21-3101, 
to ARPERCEN in October 1964.  ARPERCEN certified in November 
1964 that the subject individual had recognized guerrilla 
service from April 1944 to June 30, 1945.

In February 1981, the appellant submitted a Certificate of 
Death showing that the her spouse died on August [redacted], 
1977.  The immediate cause of death was listed as cerebrovascular 
accident.

During her September 1998 personal hearing at the RO, the 
appellant testified that it was not until her personal 
hearing that she understood that "this particular benefit" 
was not available to her.  

To summarize, the appellant's deceased husband had guerrilla 
service from April 1944 to June 1945, as recognized by the 
U.S. military.  Although the appellant's husband did have 
military service under the command and control of the United 
States, she is not, by law, entitled to VA death pension 
benefits based upon his period of service.  38 C.F.R. § 3.8.  
Inasmuch as this service was before July 1, 1946, it is not 
deemed to have been active military, naval, or air service 
for VA nonservice-connected pension purposes.  38 U.S.C.A. § 
107 (West 1991 & Supp. 1998).  

As stated above, the United States Court of Veterans Appeals 
(the Court) has held that a service department determination 
as to an individual's service shall be binding on the VA 
unless a reasonable basis exists for questioning it.  Manibog 
v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  No evidence has been submitted which 
creates a reasonable basis for questioning the certification 
by the service department or for again asking the service 
department to verify military service.  The appellant has not 
submitted any information different from that which was 
submitted to ARPERCEN that would warrant a request for re-
certification under Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because she has not come forward with evidence to establish 
that her spouse had recognized military service such as to 
qualify as a "veteran" for VA purposes, and therefore, she 
has not attained the status of a claimant.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because she 
has not attained the status of a claimant, the Board notes 
that there is no duty on the part of the VA to assist her in 
developing her claim for entitlement to VA benefits.

The Board has considered the appellant's argument that recent 
legislation permits recognition of the service of her 
deceased husband.  The Board is unaware of any such 
legislation.  Perhaps the appellant is referring to the 
Immigration Act which allows Philippine veterans to rely on 
Philippine-generated documentation to prove veterans' status 
directly, without necessarily requiring certification by a 
United States service department.  The Federal Circuit, in 
Soria v. Brown, 118 F.3d. 748 (1997), rejected the argument 
that VA is required to accept other evidence, including 
documents issued by the Philippines, as proof of service.  
The Circuit court stated that the Court of Veterans Appeals 
correctly determined that qualifying service in the 
Philippine Army under the Immigration Act is not at issue 
because that Act pertains exclusively to immigration and 
naturalization.  Instead, the relevant issue is qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Under those 
regulations, Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.

Accordingly, the appellant's deceased spouse did not have 
qualifying military service for VA death pension purposes.  
Consequently, the appellant has not met the threshold 
requirement for eligibility to receive VA benefits.


ORDER

Entitlement to VA benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

